UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-6559
DARRELL L. PADGETT,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Southern District of West Virginia, at Bluefield.
            Elizabeth V. Hallanan, Senior District Judge.
                       (CR-91-166, CA-01-4)

                      Submitted: August 28, 2002

                      Decided: September 25, 2002

 Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.



Remanded by unpublished per curiam opinion.


                              COUNSEL

Darrell L. Padgett, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. PADGETT
                              OPINION

PER CURIAM:

   Darrell L. Padgett seeks to appeal the district court’s order denying
his motion for reduction of sentence under 18 U.S.C. § 3582 (2000).
In criminal cases, the defendant must file his notice of appeal within
ten days of the entry of judgment. Fed. R. App. P. 4(b)(1)(A); United
States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that
§ 3582 proceeding is criminal in nature and ten-day appeal period
applies). With or without a motion, the district court may grant an
extension of time to file of up to thirty days upon a showing of excus-
able neglect or good cause. Fed. R. App. P. 4(b)(4); United States v.
Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

   The district court entered its order denying Padgett’s timely motion
for reconsideration on February 26, 2002; the ten-day appeal period
expired on March 8. Padgett filed his notice of appeal after the ten-
day appeal period expired but within the thirty-day excusable neglect
period. Because Padgett’s notice of appeal was filed within the excus-
able neglect period, we grant Padgett’s motion to proceed in forma
pauperis and remand the case to the district court for the court to
determine whether Padgett has shown excusable neglect or good
cause warranting an extension of the ten-day appeal period. The
record, as supplemented, will then be returned to this court for further
consideration.

                                                          REMANDED